



(EXECUTIVE’S NAME)
CHANGE IN CONTROL AGREEMENT
THIS AGREEMENT is entered into as of _____________, 20__, by and between Herman
Miller, Inc., a Michigan corporation, and James E. Christenson (the
“Executive”).
WHEREAS, the Executive currently serves as a key employee of the Company (as
defined in Section 1) and his services and knowledge are valuable to the Company
in connection with the management of one or more of the Company’s principal
operating facilities, divisions, departments or subsidiaries; and
WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of the Company, without concern as to whether the
Executive might be hindered or distracted by personal uncertainties and risks
created by any such possible Change in Control, and to encourage the Executive’s
full attention and dedication to the Company, the Board has authorized the
Company to enter into this Agreement.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:
1.
Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

(a)
“Board” means the Board of Directors of the Company.

(b)
“Bonus Reserve Account” has the meaning stated in the Incentive Cash Bonus Plan.

(c)
“Cause” means (1) a material breach by the Executive of those duties and
responsibilities of the Executive which do not differ in any material respect
from the duties and responsibilities of the Executive during the ninety (90) day
period immediately prior to a Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on the Executive’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
which is not remedied in a reasonable period of time after receipt of written
notice from the Company specifying such breach or (2) the commission by the
Executive of a felony involving moral turpitude.

(d)
“Change in Control” means:

(1)
the acquisition by any Person of beneficial ownership within the meaning of Rule
13d-3 promulgated under the Exchange Act, of 35 percent or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of a conversion or exchange privilege in respect of outstanding
convertible or exchangeable securities unless such outstanding convertible or
exchangeable securities were acquired directly from the Company), (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation involving the Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (i), (ii) and (iii) of subsection (3) of this Section
(1)(d) shall be satisfied; and provided further that, for purposes of clause
(B), (i) a Change in Control shall not occur solely because any Person becomes
the beneficial owner of 35 percent or more of the Outstanding Company Common
Stock or 35 percent or more of the Outstanding Company Voting Securities by
reason of an acquisition by the Company of Outstanding Company Common Stock or
Outstanding Company Voting Securities that reduces the number of outstanding
shares of Outstanding Company Common Stock or Outstanding Company Voting
Securities and (ii) if, after such acquisition by the Company, such Person
becomes the beneficial owner of any additional shares of Outstanding Company
Common Stock or any additional Outstanding Company Voting Securities, such
additional beneficial ownership shall constitute a Change in Control;

(2)
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason within any 24-month period to constitute at least a
majority of such Board; provided, however, that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed to have been a member of the






--------------------------------------------------------------------------------





Incumbent Board; and provided further, that no individual who was initially
elected as a director of the Company as a result of an actual or threatened
contest with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person, other than the Board, shall be deemed to have been a member of the
Incumbent Board;
(3)
consummation of a reorganization, merger or consolidation unless, in any such
case, immediately after such reorganization, merger or consolidation, (i) more
than 60 percent of (A) the then outstanding securities of the entity resulting
from such reorganization, merger or consolidation (the “Surviving Entity”) (or,
if applicable, the ultimate parent entity that beneficially owns all or
substantially all of the outstanding voting securities entitled to vote
generally in the election of directors of the Surviving Entity), and (B) the
combined voting power of the then outstanding securities of the Surviving Entity
(or such ultimate parent entity) entitled to vote generally in the election of
directors is represented by the shares of Outstanding Company Common Stock and
the Outstanding Company Voting Securities, respectively, that were outstanding
immediately prior to such reorganization, merger or consolidation (or, if
applicable, is represented by securities into which such Outstanding Company
Common Stock and Outstanding Company Voting Securities were converted pursuant
to such reorganization, merger or consolidation) and such ownership of
securities and voting power among the holders thereof is in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger or consolidation, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than the
Company, any employee benefit plan or related trust sponsored or maintained by
the Company or the Surviving Entity) or any entity controlled by the Company
beneficially owns, directly or indirectly, 35 percent or more of (A) the then
outstanding securities of the Surviving Entity or (B) the combined voting power
of the then outstanding securities of the Surviving Entity entitled to vote
generally in the election of directors, except to the extent that the ownership
in excess of 35 percent or more existed prior to such reorganization, merger or
consolidation, and (iii) at least a majority of the members of the board of
directors of the Surviving Entity were members of the Incumbent Board at the
time of the execution of the initial agreement or action of the Board providing
for such reorganization, merger or consolidation; or

(4)
consummation of (i) a plan of complete liquidation or dissolution of the Company
or (ii) the sale or other disposition of all or substantially all of the assets
of the Company other than to an entity with respect to which, immediately after
such sale or other disposition, (A) more than 60 percent of (x) the then
outstanding securities of that entity (the “Surviving Entity”) (or, if
applicable, the ultimate parent entity that beneficially owns all or
substantially all of the outstanding voting securities entitled to vote
generally in the election of directors of the Surviving Entity), and (y) the
combined voting power of the then outstanding securities of the Surviving Entity
(or such ultimate parent entity ) entitled to vote generally in the election of
directors is represented by the shares of Outstanding Company Common Stock and
the Outstanding Company Voting Securities, respectively, that were outstanding
immediately prior to sale or disposition (or, if applicable, is represented by
shares into which such Outstanding Company Common Stock and Outstanding Company
Voting Securities were converted pursuant to such sale or disposition and such
ownership of securities and voting power among the holders thereof is in
substantially the same proportions as their ownership, immediately prior to such
sale or disposition of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (other than the
Company, any employee benefit plan or related trust sponsored or maintained by
the Company or the Surviving Entity or any entity controlled by the Company
beneficially owns, directly or indirectly, 35 percent or more of (x) the then
outstanding securities of the Surviving Entity or (y) the combined voting power
of the then outstanding securities of the Surviving Entity entitled to vote
generally in the election of directors, except to the extent that the ownership
in excess of 35 percent or more existed prior to such sale or other disposition
and (C) at least a majority of the members of the board of directors thereof
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale of other disposition.

(e)
“Company” means Herman Miller, Inc., a Michigan corporation.

(f)
“Date of Termination” means (1) except as otherwise provided in Section 1(p),
the effective date on which the Executive’s employment by the Company terminates
as specified in a prior written notice by the Company or the Executive, as the
case may be, to the other, delivered pursuant to Section 10 or (2) if the
Executive’s employment by the Company terminates by reason of death, the date of
death of the Executive.

(g)
“Deferred Compensation Plan” means the Herman Miller, Inc. Key Executive
Deferred Compensation Plan.

(h)
“Earned Bonus” has the meaning stated in the Incentive Cash Bonus Plan.

(i)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.






--------------------------------------------------------------------------------





(j)
“Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:

(1)
any of (i) the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive’s position(s), duties,
responsibilities or status with the Company immediately prior to such Change in
Control, (ii) a change in any material adverse respect in the Executive’s
reporting responsibilities, titles or offices with the Company as in effect
immediately prior to such Change in Control or (iii) any removal or involuntary
termination of the Executive from any position held by the Executive with the
Company immediately prior to such Change in Control otherwise than as expressly
permitted by this Agreement or any failure to re-elect the Executive to any
position with the Company held by the Executive immediately prior to such Change
in Control;

(2)
a reduction by the Company in the Executive’s rate of annual base salary or
annual Target Bonus as in effect immediately prior to such Change in Control or
as the same may be increased from time to time thereafter;

(3)
any requirement of the Company that the Executive be based at a location in
excess of 50 miles from the facility which is the Executive’s principal business
office at the time of the Change in Control;

(4)
a reduction of at least 5% in the aggregate benefits provided to the Executive
and the Executive’s dependents under the Company’s employee benefit plans
(including, without limitation, retirement, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) in which the Executive is
participating immediately prior to such Change in Control; or

(5)
the failure of the Company to obtain the assumption agreement from any successor
as contemplated in Section 9(b).

For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be presumed to be correct, subject to the Company proving
the contrary; provided, however, that an isolated, insubstantial and inadvertent
action taken in good faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive shall not constitute Good
Reason.
(k)
“Incentive Cash Bonus Plan” means the Herman Miller, Inc. Incentive Cash Bonus
Plan which became effective September 29, 1998 or any replacement thereof.

(l)
“Nonqualifying Termination” means a termination of the Executive’s employment
(1) by the Company for Cause, (2) by the Executive during the first 180 days
following a Change in Control for any reason other than the Good Reason
specified in Section 1(j)(2) or Section 1(j)(3); (3) by the Executive after the
first 180 days following a Change in Control for any reason other than any Good
Reason, (4) as a result of the Executive’s death or (5) by the Company due to
the Executive’s absence from his duties with the Company on a full-time basis
for at least 180 consecutive days as a result of the Executive’s incapacity due
to physical or mental illness.

(m)
“Person” means any individual, entity or group including any “person” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act.

(n)
“Target Bonus” has the meaning stated in the Incentive Cash Bonus Plan.

(o)
“Termination Period” means the period of time beginning with a Change in Control
and ending on the earlier to occur of (1) 24 months following such Change in
Control and (2) the Executive’s death. Notwithstanding anything in this
Agreement to the contrary, if (i) the Executive’s employment terminates prior to
a Change in Control for a reason that would have entitled the Executive to
payments and benefits from the Company under Sections 3(a) and (b) if it had
occurred following a Change in Control; (ii) the Executive reasonably
demonstrates that such termination (or Good Reason event) was at the request of
a third party who had indicated an intention or taken steps reasonably
calculated to effect a Change in Control; and (iii) a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur, then for purposes of this Agreement,
the date immediately prior to the date of such termination of employment or
event constituting Good Reason shall be treated as a Change in Control. For
purposes of determining the timing of payments and benefits to the Executive
under Section 3, the date of the actual Change in Control shall be treated as
the Executive’s Date of Termination under Section 1(f), and for purposes of
determining the amount of payments and benefits to the Executive under
Section 3, the date the Executive’s employment is actually terminated shall be
treated as the Executive’s Date of Termination under Section 1(f).

2.
Obligations of the Executive.

(a)
The Executive agrees that in the event any Person attempts a Change in Control,
he shall not voluntarily leave the employ of the Company without a Good Reason
specified in Section 1(j)(2) or Section 1(j)(3) until (1) such attempted Change
in Control terminates or (2) if a Change in Control shall occur, 180 days
following such Change in Control. For purposes of clause (1) of the preceding
sentence, Good Reason shall be determined as if a Change in Control had occurred
when such attempted Change in Control became known to the Board.

(b)
The following definitions apply to the remainder of this Section 2:






--------------------------------------------------------------------------------





(1)
“Affiliate” means and includes any person or entity which controls a party,
which such party controls or which is under common control with such party.

(2)
“Competing Business” means a business which engages or is making plans to
engage, in whole or in part, in the manufacturing, marketing, distribution or
sale of products which are competitive with any products manufactured,
distributed, marketed or sold by the Company during the Restricted Period.

(3)
“Competing Products” means products manufactured by a Competing Business.

(4)
“Control” means the power, direct or indirect, to direct or cause the direction
of the management and policies of a person or entity through voting securities,
contract or otherwise.

(5)
“Restricted Period” means the period of the Executive’s employment with the
Company and a period of two years after the Date of Termination.

(c)
Executive acknowledges and agrees that (i) through his continuing services to
the Company, he will learn valuable trade secrets and other proprietary
information relating to the Company’s business, (ii) the Executive’s services to
the Company are unique in nature, (iii) the Company’s business is international
in scope and (iv) the Company would be irreparably damaged if the Executive were
to provide services to any person or entity in violation of the restrictions
contained in this Section 2(c). Accordingly, as an inducement to the Company to
enter into this Agreement, Executive agrees that if the Executive is entitled to
and does receive a payment pursuant to Section 3(a)(2) of this Agreement,
neither Executive nor any Affiliate of the Executive shall during the Restricted
Period, directly or indirectly, either for himself or for any other person or
entity:

(1)
anywhere in the world in which the Company is then doing business, engage or
participate in, or assist, advise or be connected with (including as an
employee, owner, partner, shareholder, officer, director, advisor, consultant,
agent or [without limitation by the specific enumeration of the foregoing]
otherwise), or permit his name to be used by or render services for, any person
or entity engaged in a Competing Business; provided, however, that nothing in
this Agreement shall prevent Executive from acquiring or owning, as a passive
investment, up to two percent (2%) of the outstanding voting securities of an
entity engaged in a Competing Business which are publicly traded in any
recognized national securities market;

(2)
take any action, in connection with a Competing Business, which might divert
from the Company or an Affiliate of the Company any opportunity which would be
within the scope of the Company’s or such Affiliate’s then business;

(3)
solicit or attempt to solicit any person or entity who is or has been (A) a
customer of the Company at any time during the Restricted Period to purchase
Competing Products from any person or entity (other than the Company) or (B) a
customer, supplier, licensor, licensee or other business relation of the Company
at any time during the Restricted Period to cease doing business with the
Company; or

(4)
solicit or hire any person or entity who is a director, officer, employee or
agent of the Company or any Affiliate of the Company to perform services for any
entity other than the Company and its Affiliates.

(d)
Executive agrees that any violation by the Executive of Section 2(c) of this
Agreement would be highly injurious to the Company and would cause irreparable
harm to the Company. By reason of the foregoing, Executive consents and agrees
that if the Executive violates any provision of Section 2(c) of this Agreement,
the Company shall be entitled, in addition to any other rights and remedies that
it may have, to apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any continuing violation of, the provisions of such section. In the event
Executive breaches a covenant contained in Section 2(c) of this Agreement, the
Restricted Period applicable to Executive with respect to such breached covenant
shall be extended for the period of such breach. Executive also recognizes that
the territorial, time and scope limitations set forth in Sections 2(c), are
reasonable and are properly required for the protection of the Company and in
the event that any such territorial, time or scope limitation is deemed to be
unreasonable, by a court of competent jurisdiction, the Company and Executive
agree, and Executive submits, to the reduction of any or all of said
territorial, time or scope limitations to such an area, period or scope as said
court shall deem reasonable under the circumstances.

(e)
Termination of the Executive’s employment shall have no effect on the continuing
operation and enforceability of Sections 2(b), 2(c) or 2(d) and each such
section shall continue to be fully effective and enforceable after any such
termination.

3.
Obligations of the Company Upon Termination of Employment.

(a)
If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, then the Company
shall pay to the Executive (or the Executive’s beneficiary or estate) within
thirty (30) days following the Date of Termination, as compensation for services
to the Company;

(1)
a cash amount equal to the sum of (i) the Executive’s base salary from the
Company and its affiliated companies through the Date of Termination, to the
extent not theretofore paid, (ii) the Executive’s Target Bonus for the Company’s
fiscal year in which the Date of Termination occurs multiplied by a fraction,
the numerator of which is the number of days in that fiscal year through the
Date of Termination and the denominator of which is 365 or 366, as applicable,
and (iii) any compensation previously deferred by the Executive other than
pursuant to the Deferred Compensation Plan or any tax qualified plan (together






--------------------------------------------------------------------------------





with any interest and earnings thereon) and any accrued vacation pay, in each
case to the extent not theretofore paid; plus
(2)
a lump-sum cash amount (subject to any applicable payroll or other taxes
required to be withheld pursuant to Section 4) in an amount equal to (i) two
times the Executive’s highest annual base salary from the Company and its
affiliated companies in effect during the twelve (12) month period prior to the
Date of Termination, plus (ii) two times the higher of (a) the average of the
Executive’s Earned Bonus for the three fiscal years of the Company preceding the
fiscal year in which the Change in Control occurs, or (b) the Executive’s Target
Bonus for the fiscal year of the Company in which the Change in Control occurs;
provided, however, that any amount to be paid pursuant to this Section 3(a)(2)
shall be reduced by any other amount of severance relating to salary or bonus
continuation to be received by the Executive upon termination of employment of
the Executive under any severance plan, policy or arrangement of the Company and
any severance payments the Company is required to make pursuant to the
requirements of any U.S. or foreign law or regulation. For purposes of the
preceding sentence any amount received by the Executive on account of the
termination of the Incentive Cash Bonus Plan will be treated as an amount paid
on account of the termination of Executive’s employment.

(b)
If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination:

(1)
In addition to the payments to be made pursuant to Section 3(a), for a period of
two years commencing on the Date of Termination, the Company shall continue to
keep in full force and effect all policies of medical, accident, disability and
life insurance with respect to the Executive and his dependents with the same
level of coverage, upon the same terms and otherwise to the same extent as such
policies shall have been in effect immediately prior to the Date of Termination
or, if more favorable to the Executive, as provided generally with respect to
other peer executives of the Company and its affiliated companies, and the
Company and the Executive shall share the costs of the continuation of such
insurance coverage in the same proportion as such costs were shared immediately
prior to the Date of Termination; provided that, if the Executive cannot
continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on the same after-tax basis as if
continued participation had been permitted. Notwithstanding the foregoing, in
the event the Executive becomes reemployed with another employer and becomes
eligible to receive welfare benefits from such employer, the welfare benefits
described herein shall be secondary to such benefits during the period of the
Executive’s eligibility, but only to the extent that the Company reimburses the
Executive for any increased cost and provides additional benefits necessary to
give the Executive the benefits provided hereunder.

(2)
All stock options, restricted awards, other equity based awards and all stock
units credited to the Executive’s account under the Deferred Compensation Plan
shall be fully vested. All stock options shall remain exercisable for a period
of ninety days from the Date of Termination or the earlier expiration of their
initial term; provided, that, if the Executive would be prohibited from
exercising any stock option due to restraints imposed under applicable
accounting rules or securities laws, such option shall remain exercisable for
thirty days after such restriction ceases to apply.

(3)
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”).

(c)
If during the Termination Period the employment of the Executive shall terminate
by reason of a Nonqualifying Termination, then the Company shall pay to the
Executive within thirty (30) days following the Date of Termination, a cash
amount equal to the sum of (1) the Executive’s full annual base salary from the
Company through the Date of Termination, to the extent not theretofore paid, and
(2) the Other Benefits.

4.
Withholding Taxes. The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

5.
Reimbursement of Expenses. If any contest or dispute shall arise under this
Agreement involving termination of the Executive’s employment with the Company
or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis, for all reasonable legal fees and expenses, if any, incurred by
the Executive in connection with such contest or dispute, together with interest
thereon at a rate equal to the prime rate, as published under “Money Rates” in
The Wall Street Journal from time to time, but in no event higher than the
maximum legal rate permissible under applicable law, such interest to accrue
from the date the Company receives the Executive’s statement for such fees and
expenses through the date of payment thereof; provided, however, that in the
event the resolution of any such contest or dispute includes a finding denying,
in total, the Executive’s claims in such contest or dispute, the Executive shall
be required to reimburse the Company, over a period of twelve (12) months from
the date of such resolution, for all sums advanced to the Executive pursuant to
this Section 6.






--------------------------------------------------------------------------------





6.
Operative Event. Notwithstanding any provision herein to the contrary, no
amounts shall be payable hereunder unless and until there is a Change in Control
at a time when the Executive is employed by the Company.

7.
Amendment or Termination of Agreement.

(a)
This Agreement shall be effective on the date hereof and shall continue until
terminated by the Company as provided in Section 8(b); provided, however, that
this Agreement shall terminate in any event upon the earlier to occur of (i)
termination of the Executive’s employment with the Company prior to a Change in
Control, other than pursuant to Section 1(p), and (ii) the Executive’s death.

(b)
The Company shall have the right prior to a Change in Control, in its sole
discretion, pursuant to action by the Board, to approve the amendment or
termination of this Agreement, which amendment or termination shall not become
effective until the date fixed by the Board therefor, which date shall be at
least 180 days after notice thereof is given by the Company to the Executive in
accordance with Section 10; provided, however, that no such action shall be
taken by the Board, without the written consent of the Executive, (i) during any
period of time when the Board has knowledge that any Person has taken steps
reasonably calculated to effect a Change in Control until, in the opinion of the
Board, such Person has abandoned or terminated its efforts to effect a Change in
Control or (ii) following a Change in Control.

8.
Scope of Agreement. Nothing in this Agreement shall be deemed to entitle the
Executive to continued employment with the Company or its subsidiaries and,
except as provided in Section 1(p), if the Executive’s employment with the
Company shall terminate prior to a Change in Control, then the Executive shall
have no further rights under this Agreement; provided, however, that any
termination of the Executive’s employment following a Change in Control shall be
subject to all of the provisions of this Agreement. This Agreement shall
supersede in its entirety the Severance Agreement between the Company and the
Executive dated May 15, 2001, which shall terminate and have no further effect
as of the date of this Agreement.

9.
Successors; Binding Agreement.

(a)
This Agreement shall not be terminated by any merger or consolidation of the
Company whether the Company is or is not the surviving or resulting corporation
or as a result of any transfer of all or substantially all of the assets of the
Company. In the event of any such merger, consolidation or transfer of assets,
the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.

(b)
The Company agrees that concurrently with any merger, consolidation or transfer
of assets referred to in Section 9(a), it will cause any successor or transferee
unconditionally to assume, by written instrument delivered to the Executive (or
his beneficiary or estate), all of the obligations of the Company hereunder.
Failure of the Company to obtain such assumption prior to the effectiveness of
any such merger, consolidation or transfer of assets shall be a breach of this
Agreement and shall entitle the Executive to compensation and other benefits
from the Company in the same amount and on the same terms as the Executive would
be entitled hereunder if the Executive’s employment were terminated following a
Change in Control other than by reason of a Nonqualifying Termination. For
purposes of implementing the foregoing, the date on which any such merger,
consolidation or transfer becomes effective shall be deemed the Date of
Termination.

(c)
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.

10.
Notices.

(a)
For purposes of this Agreement, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five days after deposit in the United States mail,
certified and return receipt requested, postage prepaid, addressed (1) if to the
Executive, to 915 San Jose, S.E. Grand Rapids, Michigan 49506, and if to the
Company, to 855 East Main Avenue, Zeeland, MI 49464, attention General Counsel,
with a copy to the Secretary, or (2) to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

(b)
A written notice of the Executive’s Date of Termination by the Company or the
Executive, as the case may be, to the other shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the termination date (which date shall
be not less than fifteen (15) days after the giving of such notice). The failure
by the Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

11.
Full Settlement; Resolution of Disputes.






--------------------------------------------------------------------------------





(a)
The Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment except to the extent provided in
Section 3(b)(1).

(b)
If there shall be any dispute between the Company and the Executive in the event
of any termination of the Executive’s employment, then, unless and until there
is a final, nonappealable judgment by a court of competent jurisdiction
declaring that such termination was for Cause, that the Executive terminated his
employment without Good Reason, or that the Company is not otherwise obligated
to pay any amount or provide any benefit to the Executive and his dependents or
other beneficiaries, as the case may be, under Sections 3(a), 3(b) and 4, the
Company shall pay all amounts, and provide all benefits, to the Executive and
his dependents or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Sections 3(a), 3(b) and 4 as
though such termination were by the Company without Cause or by the Executive
with Good Reason; provided, however, that the Company shall not be required to
pay any disputed amounts pursuant to this Section 11(b) except upon receipt of
an undertaking by or on behalf of the Executive to repay all such amounts to
which the Executive is ultimately adjudged by such court not to be entitled.

12.
Employment with Subsidiaries. Employment with the Company for purposes of this
Agreement shall include employment with any corporation or other entity in which
the Company has a direct or indirect ownership interest of 50 percent or more of
the total combined voting power of the then outstanding securities of such
corporation or other entity entitled to vote generally in the election of
directors.

13.
Compliance with Section 409A. It is intended that any amounts payable under this
Agreement will comply with Section 409A of the Code and treasury regulations
relating thereto so as not to subject the Executive to the payment of any
interest and tax penalty which may be imposed under Section 409A of the Code,
and the Agreement shall be interpreted and construed in accordance with such
intention. Any provision of the Agreement that would cause the Executive to be
subject to the payment of any such interest or tax penalty shall be disregarded,
and the timing of the payments or benefits provided herein shall be modified
accordingly.

14.
Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Michigan without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

15.
Counterparts. This Agreement may be executed in two counterparts, each of which
shall be deemed to be an original and both of which together shall constitute
one and the same instrument.

16.
Miscellaneous. Except as provided in Section 7, no provision of this Agreement
may be modified or waived unless such modification or waiver is agreed to in
writing and signed by the Executive and by a duly authorized officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Failure by the Executive or the Company to insist upon strict
compliance with any provisions of this Agreement or to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement. Except as otherwise expressly set forth in this Agreement,
the rights of, and benefits payable to, the Executive, his estate or his
beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, the Executive, his estate or his beneficiaries under any
other employee benefit plan or compensation plan, policy practice or program of
the Company or any other contract or agreement with the Company.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.
HERMAN MILLER, INC.


By:     
EXECUTIVE


    
(Executive name typed here)







